Fourth Court of Appeals
                                           San Antonio, Texas
                                                  JUDGMENT
                                               No. 04-19-00792-CV

                                               Richard Leon ROSE,
                                                    Appellant

                                                           v.

                                                 Peter G. ADAMS,
                                                      Appellee

                        From the 150th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2019CI04064
                               Honorable Martha Tanner, Judge Presiding 1

               BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of court for this appeal are taxed against Appellant Richard
Leon Rose.

           SIGNED January 2, 2020.


                                                            _________________________________
                                                            Patricia O. Alvarez, Justice




1
    The Honorable Monique Diaz is the presiding judge of the 150th Judicial District Court.